Citation Nr: 0635011	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-07 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disability 
of the hands including as due to claimed nerve gas exposure; 
and if so, whether the claim may be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastrointestinal 
disability including as due to claimed nerve gas exposure; 
and if so, whether the claim may be granted.

3.  Entitlement to service connection for a disorder of the 
blood or veins including as due to claimed nerve gas 
exposure.

4.  Entitlement to service connection for an anxiety disorder 
including as due to claimed nerve gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1953 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDINGS OF FACT

1.  A claim for service connection for disabilities 
attributed to exposure to nerve gas (claimed by the veteran 
to include skin problems on his hands) was denied in June 
1993 on the basis that new and material evidence had not been 
submitted; that decision was not appealed.

2.  Evidence submitted subsequent to the June 1993 decision 
does not raise a reasonable possibility of substantiating a 
claim for a skin disability of the hands.

3.  A claim for service connection for a stomach disorder was 
denied in June 1982; that decision that was not appealed.

4.  Evidence submitted subsequent to the June 1982 decision 
does not raise a reasonable possibility of substantiating a 
claim for a gastrointestinal disability.

5.  The veteran does not have a current disorder of the blood 
or veins that is related to active service.

6.  The veteran's anxiety disorder is not related to active 
service.

 
CONCLUSIONS OF LAW

1.  The June 1993 decision which denied a claim for service 
connection for disabilities attributed to exposure to nerve 
gas, including a skin disability of the hands, is final.  38 
U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1992).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a skin 
disability of the hands is not reopened.  38 U.S.C.A. §§ 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

3.  The June 1982 decision which denied a claim for service 
connection for a stomach disorder is final.  38 U.S.C. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1981).

4.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a 
gastrointestinal disability is not reopened.  38 U.S.C.A. §§ 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).

5.  A disorder of the blood or veins was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

6.  An anxiety disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

Letters dated in November 2002 and October 2003 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the October 2003 letter 
was not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, and the claim was 
readjudicated and a statement of the case (SOC) was provided 
to the veteran in January 2004.  
 
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The October 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA, 
effectively informing the veteran to submit any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).   

The November 2002 letter also advised the veteran him that 
new and material evidence was needed to reopen claims of 
service connection for a stomach condition and a skin 
condition on the hands, and by advising the veteran, in 
October 2003, of what was necessary to establish service 
connection effectively informed him of what was necessary to 
reopen his claims.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Since the Board has concluded that the preponderance of the 
evidence is against reopening the claims for service 
connection for a gastrointestinal disability and a skin 
disability of the hands, as well as the claims for service 
connection for a disorder of the blood or veins and an 
anxiety disorder, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  However, the 
veteran was informed in April 2006 of how VA assigns 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran's VA medical treatment records and identified 
private medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran's service medical records (SMRs), except for the 
December 1955 separation examination, are no longer 
available, most likely having been destroyed in an accidental 
fire at the National Personnel Records Center in 1973.  In 
cases where the veteran's service medical records are 
unavailable through no fault of the veteran, there is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  There is also a heightened 
obligation to assist the claimant in the development of his 
case.  The Board notes that an effort was made in December 
1978 to obtain the veteran's SMRs.  An effort in March 1989 
was made to obtain any Surgeon General Office (SGO) records.  
In March 2006, the veteran was notified that the service 
department did not send all the records that VA requested and 
that if the veteran had any SMRs, he should send them to VA.  
No additional records were submitted by the veteran.   

As such, there is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  

In addition, the RO has not afforded the veteran a VA 
examination with an opinion as to the etiology of his claimed 
disabilities.  Such an opinion is "necessary" under 38 
U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or in 
service or has a disease or symptoms of a disease within a 
specified period, (3) there is an indication the current 
disability or symptoms maybe associated with service, and (4) 
there is not sufficient medical evidence to make a decision.  
See 38 U.S.C.A. § 5103A(c)(4).  In this case, as no medical 
evidence has been presented showing the possibility that a 
disorder of the blood or veins or an anxiety disorder are 
related to service, the Board finds that an etiology opinion 
is not "necessary."  
  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	New and Material Evidence

With respect to a skin disability of the hands, the veteran's 
original application for compensation, received in December 
1978, noted that he was exposed to nerve gas in July or 
August 1954 and that he had a severe hand rash at the time of 
discharge.  By rating action in April 1979, service 
connection for a hand disability and nerve gas residuals was 
denied as there was no evidence of the claimed disabilities 
in service medical records or at the time of the rating 
decision.

In March 1993, the RO received a VA Form 21-4138, Statement 
in Support of Claim, which noted that he was exposed to a 
chemical (a gas) in early 1984, at the Rocky Mountain Arsenal 
in Denver, Colorado and his hands peeled raw.  In a June 1993 
letter, the RO noted that they had not received new and 
material evidence indicating that the veteran had had 
disabilities since discharge which were attributable to nerve 
gas exposure and denied reopening the veteran's claim.  The 
veteran did not appeal this decision.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).
Thus, the June 1993 decision is final.  

With respect to a gastrointestinal disability, the veteran's 
original application for compensation, received in December 
1978, noted that he was exposed to nerve gas in July or 
August 1954 and that he was sick at the stomach.  By rating 
action in April 1979, service connection for a stomach 
disorder and nerve gas residuals was denied as there was no 
evidence of the claimed disabilities in service medical 
records or at the time of the rating decision.

In June 1982, the RO received a statement from Dr. EME which 
noted treatment for stomach problems from April 1969 to June 
1973.  A June 1982 letter continued the denial of service 
connection for a stomach disorder.  The veteran did not 
appeal this decision.  Thus, the June 1982 decision is final.  
See 38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1981).    

The veteran's application to reopen his claims of service 
connection for stomach and digestive problems and a skin 
condition of the hands was received in August 2002.  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the veteran filed his claim after this date, 
the new version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a March 2003 rating decision, the RO 
declined to reopen the veteran's claim of entitlement to 
service connection for a skin condition and stomach and 
digestive problems due to claimed nerve gas exposure.  On 
appeal, however, the Board must make its own determination as 
to whether any newly submitted evidence warrants a reopening 
of the claims.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

As noted above, service connection for a skin disability of 
the hands and stomach and digestive problems was originally 
denied on the basis that there was no evidence of the claimed 
disabilities in service medical records or at the time of the 
rating decision.  Reopening of the claims for service 
connection for disabilities claimed as due to nerve gas 
exposure was denied because the veteran had not submitted 
evidence indicating that he had had the disabilities since 
discharge which were attributable to nerve gas exposure.  The 
veteran's claim for service connection for stomach problems 
was denied because the treatment records from 1969 to 1973 
were too remote.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
When a chronic disease is not present during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology.  When a disease is 
first diagnosed after service, service connection can still 
be granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d).  To prevail on 
the issue of service connection there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  

With respect to the veteran's request to reopen his claim for 
service connection for a gastrointestinal disability, the 
evidence of record at the time of the June 1982 letter 
included the veteran's December 1955 separation examination; 
VA treatment records from November 1978 to September 1979 and 
from June 1980 to October 1980; VA examination reports dated 
in December 1979; a letter dated in June 1980 from Dr. EMM; 
and statement dated in April 1982 from Dr. EMM.  The 
veteran's medical records, at that time, included a record of 
treatment for gastrointestinal problems from April 1969 to 
June 1973.  However, there was no evidence of an in-service 
occurrence of a gastrointestinal disease, a current diagnosis 
of a gastrointestinal disease, much less a medical opinion 
linking the two.  Thus, in order to be new or material, the 
veteran would have needed to submit medical evidence of a 
current gastrointestinal disability; evidence of in-service 
occurrence or aggravation of a gastrointestinal disease or 
evidence of in-service exposure to nerve gas; and medical 
evidence of a nexus between the in-service disease and the 
current gastrointestinal disability.  
   
Evidence received since the June 1982 decision includes a 
November 1982 VA examination diagnosis of stomach problems, 
probable recurring gastritis and duodenitis, previous history 
of duodenal ulcer; private medical records from Howarden 
Community Hospital from February 1981 to June 2001 showing 
acute gastritis possibly of an atrophic nature and a 
possibility of a channel ulcer (February 2, 1981), private 
medical records from Hawarden Clinic from June 1967 to August 
2002 diagnosing diverticulitis (December 20, 2001), 
diverticulosis (August 3, 2001), right quadrant abdominal 
pain (February 21, 2001), constipation (May 15. 1991), 
gastritis (October 16, 1987), gastrointestinal distress 
(January 1989), and peptic disease (October 1986); and 
private medical records from St. Luke's Medical Center from 
January 1973 to June 2001 diagnosing diverticuli descending 
colon (November 4, 1991), cholelithiasis (January 25, 1990); 
and VA treatment records from August 2002. 

While the newly-submitted evidence includes current 
gastrointestinal diagnoses, the evidence does not show in-
service occurrence or aggravation of a gastrointestinal 
disease, evidence of in-service exposure to nerve gas, or 
medical evidence of a nexus between an in-service disease and 
the current disability.  Thus, while the evidence is new, it 
is not material in that it does not raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).  Therefore, the Board finds that the veteran has 
not submitted new and material evidence in order to reopen 
his claim for service connection for a gastrointestinal 
disability; and the claim is not reopened.

With respect to a skin disability of the hands, the evidence 
of record at the time of the June 1993 letter included the 
veteran's December 1955 separation examination; VA treatment 
records from November 1978 to September 1979 and from June 
1980 to October 1980; VA examination reports dated in 
December 1979; a letter dated in June 1980 from Dr. EMM; and 
statement dated in April 1982 from Dr. EMM; the veteran's 
testimony at an RO hearing conducted in July 1982 and before 
the Board in December 1983, and VA examination reports dated 
in October and November 1982.  The veteran's medical records, 
at that time, included an April 1979 VA medical report noting 
a history of many physical complaints for the previous 24 
years since service including breaking out on his hands.  
However, there was no evidence of an in-service occurrence of 
a skin disease of the hands, a current diagnosis of a chronic 
skin disability of the hands, much less a medical opinion 
linking the two.  Thus, in order to be new or material, the 
veteran would have needed to submit medical evidence of a 
current skin disability on the hands; evidence of in-service 
occurrence or aggravation of a skin disease on the hands or 
evidence of in-service exposure to nerve gas; and medical 
evidence of a nexus between the in-service disease and the 
current skin disability of the hands.  

Evidence received since the June 1993 decision includes 
medical records from Hawarden Clinic from June 1967 to August 
2002 noting solar nevi about the bilateral upper extremities 
and diagnosing seborrheic dermatitis (December 20, 2001); and 
private medical records from St. Luke's Medical Center from 
January 1973 to June 2001 noting recent treatment for 
dermatitis of the hands (date undetermined).  

While the newly-submitted evidence includes a diagnosis and 
evidence of treatment for dermatitis of the hands, the 
evidence does not show an in-service occurrence or 
aggravation of a skin disease of the hands, evidence of in-
service exposure to nerve gas, or medical evidence of a nexus 
between the in-service disease and the current skin 
disability of the hands.  Thus, while the evidence is new, it 
is not material in that it does not raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).  Therefore, the Board finds that the veteran has 
not submitted new and material evidence in order to reopen 
his claim for service connection for a skin disability of the 
hands; and the claim is not reopened.

III.	Service Connection

The veteran is seeking service connection for a disorder of 
the blood or veins and an anxiety disorder.  On his VA Form 
21-4138, Statement in Support of Claim, the veteran noted 
that he was exposed to nerve gas in 1954 at the Rocky 
Mountain Arsenal in Colorado while in the Army.

As noted above, service connection means that the facts 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  The first question that must be 
addressed, therefore, is whether incurrence of a disorder of 
the blood or veins, an anxiety disorder, or exposure to nerve 
gas is factually shown during service.  The Board concludes 
it was not.

The only service medical record in the claims file is the 
veteran's December 1955 separation examination in which the 
veteran's vascular system and psychiatric health were 
evaluated as normal.  Thus, there is no medical evidence that 
shows that the veteran suffered from a disorder of the blood 
or veins, an anxiety disorder, or was exposed to nerve gas 
during service.   

Also as noted above, when a chronic disease is not present 
during service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  With respect 
to the veteran's claim for service connection for a disorder 
of the blood or veins, the earliest complaints of the veteran 
having any time of blood or vascular problems is noted in an 
April 1979 VA medical record in which he complained of 
becoming easily black and blue in the last years.  With 
respect to the veteran's claim for service connection for an 
anxiety disorder, the first medical evidence noting the 
veteran being anxious is in April 1979.  In light of the lack 
of any relevant history reported between 1955 and 1979, 
service connection is not warranted under 38 C.F.R. § 
3.303(b). 
  
Also as noted above, when a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  To prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  

With respect to the veteran's claim for service connection 
for a disorder of the blood or veins, the medical records are 
absent any current complaints of or treatment for this 
condition.  Thus, the medical evidence fails to show that the 
veteran currently suffers from a disorder of the blood or 
veins.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the 
absence of competent medical evidence that a disability of 
the blood or veins exists and that it was caused by or 
aggravated by the veteran's military service, including 
exposure to nerve gas, the criteria for establishing service 
connection for a disorder of the blood or veins have not been 
established.  38 C.F.R. § 3.303. 

With respect to the veteran's claim for service connection 
for an anxiety disorder, the veteran clearly has a current 
anxiety disorder.  The latest VA treatment record in the 
claims file, dated in August 2002, notes a past medical 
history for anxiety.  The remaining question, therefore, is 
whether there is medical evidence of a relationship between 
the current disability and military service.  However, no 
medical professional has ever related the veteran's anxiety 
to his military service.  The medical evidence does not show 
treatment or diagnosis of these problems until a number of 
years after service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for a skin 
disability of the hands is denied.

New and material evidence not having been submitted, the 
reopening of the claim for service connection for a 
gastrointestinal disability is denied.

Entitlement to service connection for a disorder of the blood 
or veins, including as due to claimed nerve gas exposure, is 
denied.

Entitlement to service connection for an anxiety disorder, 
including as due to claimed nerve gas exposure, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


